Citation Nr: 0420324	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-01 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical and 
lumbosacral spondylosis. (claimed as arthritis of the neck 
and back).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in Atlanta, Georgia.  

The RO denied entitlement to service connection for cervical 
and lumbosacral spondylosis, claimed as arthritis of the neck 
and back.

In July 2003 the Board remanded the case to the RO for 
further development and adjudicative action.  

In April 2004 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that the veteran's cervical and lumbosacral 
spondylosis cannot satisfactorily be dissociated from injury 
sustained in service.


CONCLUSION OF LAW

Cervical and lumbosacral spondylosis was incurred in active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for cervical and lumbosacral spondylosis has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of the benefit sought 
on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Factual Background

A review of the service medical records reveals that in May 
1967, the veteran was struck across the left shoulder with a 
flag pole.  He was seen on several occasions in 1968 with 
complaints of stiffness and soreness of the neck and left 
shoulder.  The discharge examination is negative for any 
findings, treatment or diagnosis of a neck or back condition. 

In a November 1996 VA treatment record, it was noted that the 
veteran complained of back pain from his neck to his tail 
bone.

The veteran underwent a compensation and pension examination 
from the QTC Corporation in March 1999.  He complained of low 
back pain with weakness, fatigue, lack of endurance, and 
stiffness.  An x-ray of the cervical spine showed cervical 
spondylosis with calcified lymph node at C6.  An x-ray of the 
lumbar spine showed lumbosacral spondylosis with a decreased 
vertebral height of L1 consistent with early compression.  
The diagnoses were cervical spine spondylosis and lumbosacral 
spondylosis with compression fracture of L1.

Supporting statements dated in May, June, July and August 
1999 were received from three of the veteran's friends.  They 
all stated that the veteran has suffered with back problems 
for many years.  One friend stated that he remembered that 
the veteran injured his back in service in 1968.

A July 1999 letter was received from DMK (initials), DC.  Dr. 
DMK stated that he had treated the veteran for approximately 
20 years for pain in his cervical, dorsal and lumbar spine.  
The veteran related to him that in 1967 he was struck across 
the left shoulder with a flagpole and wrenched his back.  
This caused left shoulder, neck and low back pain.  The 
treatment consisted of conservative chiropractive care with 
specific manipulation to cure or relieve the veteran from the 
effects of the injury.  Dr. DMK stated that upon evaluation 
of the veteran's subjective history, consultation, physical 
examination, and radiographic data, all findings were 
consistent with the type of accident described by the 
veteran.  

It was DMK's opinion that the amount of osteoarthritis found 
on the x-rays of the veteran's cervical and lumbar spine 
takes approximately 25-30 years to degenerate to this degree.

A September 1998 VA magnetic resonance imaging (MRI) report 
of the upper thoracic and cervical spine revealed evidence of 
degenerative disc disease. 

A September 1998 VA MRI report of the lower thoracic and 
lumbar spine revealed regions of stenosis.

A July 2000 VA MRI report showed central canal stenosis at 
the C6-7 level caused by broad based central disc protrusion 
that was noted to be probably the same finding that was seen 
in 1998.

A November 2000 VA operation record reveals that the veteran 
underwent a C6-7 anterior cervical diskectomy and fusion for 
the diagnosis of cervical spondylosis with C7 radiculopathy 
and myelopathy.

A January 2001 letter was received from JDL, MD.  Dr. JDL 
noted that she had reviewed the veteran's records and x-rays 
that were given to her by him.  He reported that his problems 
began on May 31, 1967 while he was still in the service.  He 
sustained an injury after a flag pole fell and hit him on the 
neck and shoulder.  Symptoms at that time were mild, however, 
within the first 3 months after the accident and later on he 
began to have headaches.  It was noted that a VA hospital MRI 
showed changes in the spinal cord at the level of T2.   
During a neurosurgical evaluation of his problems done by a 
neurosurgeon in Gainesville, the veteran ended up having 
surgery on his neck on the level of C6-C7 due to a disc 
herniation, which was another finding on the MRI in 
Gainesville.  

Dr. JDL concluded that the findings were consistent with a 
permanent injury in the cervical spine, which could have 
occurred as far back as 1967 when the veteran injured his 
back.  

Dr. JDL did not have any studies of other MRI's to compare to 
prior to 1998.  She stated that these changes can occur later 
on, on a nervous system especially in the cervical thoracic 
junction and produces irreversible and neurological damage.  
The fact that this finding was persistent made Dr. JDL think 
that unless the veteran sustained another injury from 1967 to 
1998, there is at least a possibility that this could have 
happened during the accident.    

The Board remanded the case in July 2003 to the RO in order 
to provide the veteran with another VA examination.  It was 
noted that the March 1999 examination did not appear to have 
included a review of the claims folder.  

The veteran underwent a VA examination of the spine in March 
2004.  The examiner noted that the claims folder had been 
reviewed.  The examiner also noted that the veteran had 
injured his left shoulder and back in 1967 when a flagpole 
hit him.  It was noted that there was no report of a fracture 
or extended hospitalization or surgery at that time.   The 
veteran reported that he had had intermittent problems with 
his neck ever since he left the service.  He also stated that 
five months after the accident, he began to have headaches as 
well.  The examiner noted that an entire spine image using 
magnetic resonance in January of 2004 revealed essentially 
degenerative changes throughout the spine, most notably in 
the cervical region where there was canal stenosis at the C5-
C6 level with slight impingement on the cervical spine cords.  
There was also evidence of the veteran's C6-C7 anterior 
cervical spine fusion surgery.  

The diagnosis was spondylosis of the neck and lumbar spine.  
The examiner noted that the veteran suffered an accident in 
1966 while trying to lift a flagpole but he did not have a 
fracture or significant injury at that time.  After reviewing 
the claims file and speaking with the veteran, the examiner 
felt that it was less likely than not that the degenerative 
findings demonstrated in the veteran's spine on MRI are 
related to this accident in 1966.  In addition, the examiner 
noted that the cervical spine demonstrated cervical 
myelopahthy, but he felt that this was in direct relation to 
the degenerative changes and not to any traumatic event.

VA outpatient treatment records dated from August 2000 to 
April 2004 reveal treatment for the veteran's back and neck.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for presumptive diseases 
such as osteoarthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003)

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).   A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.





The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary base for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue diagnosed as cervical and lumbosacral 
spondylosis.  He also satisfies the next basic requirement; 
that is, there is service documentation of injury.  The 
service medical records show that the veteran injured his 
neck in May 1967 when he was struck across the left shoulder 
with a flag pole.  The veteran was seen on several occasions 
in 1968 with complaints of stiffness and soreness of the neck 
and left shoulder.

Finally, the evidentiary record contains both favorable and 
unfavorable nexus evidence as to whether the post service 
diagnosed cervical and lumbosacral spondylosis resulted from 
the in-service injury.

A private physician and a private chiropractor have opined 
that the veteran's current cervical and lumbosacral spine 
disorder is related to his inservice injury.  Both opinions 
are based on a review of the veteran's medical records and 
history.  The veteran's private chiropractor stated that he 
has treated the veteran for approximately 20 years for pain 
in his cervical, dorsal and lumbar spine.  He has reviewed 
the veteran's records, history of in-service injury and 
provided a physical examination.  Based on the evidence, he 
felt that the veteran's current back condition is consistent 
was the type of accident that occurred in service.

The private physician in November 2001 also provided a 
thorough evaluation of the veteran's medical history 
pertaining to his back.  She provided a chronological account 
of the veteran's back problems beginning with his in-service 
injury.  It was also her conclusion, based on a review of the 
medical records (including MRI reports) that the findings 
were consistent with a permanent injury in the cervical spine 
which could have occurred as far back as 1967 when the 
veteran injured his back. 

On the other hand, the VA examiner in March 2004 opined that 
the veteran's current lumbar and cervical spine disorder was 
not related to his in-service injury, however, that examiner 
did not provide a basis for his opinion.  It was not clear 
why the examiner felt that the veteran's current back 
disorder was not related to his injury in service.   


The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Moreover, the CAVC has held that where a physician has given 
no supporting evidence for his/her conclusion, such is of 
limited probative value.  See Bloom v. West, 12 Vet. App. 185 
(1999).  Accordingly, the VA medical opinion is of less 
probative value.  

On the other hand, the opinions of the veteran's private 
attending medical professionals is supported by explanations.  
The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).

While there is conflicting information as to the etiology of 
the veteran's back disorder, the evidence is at least in 
equipoise regarding whether the current cervical and 
lumbosacral spondylosis is due to an in-service injury to the 
neck and back.  See U.S.C.A. § 5107.  

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board finds that the veteran's cervical and lumbosacral 
spondylosis cannot satisfactorily be dissociated from his in-
service documented injury, thereby warranting entitlement to 
a grant of service connection.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303; Hickson, supra. 


ORDER

Entitlement to service connection for cervical and 
lumbosacral spondylosis is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



